Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive. Regarding claims 1, 10, and 19, Applicant argues (pg. 7 of the Remarks) that Maillot does not teach to “skipping the provision of a section of the audiovisual media that was displayed during the time the user was inattentive.” Examiner respectfully disagrees. Maillot teaches (¶0002-¶0003, ¶0034-¶0035, and ¶0097-¶0099) once user’s attention is back to the stream providing a compressed presentation/digest of the video content (i.e., providing a digest instead of the media itself, thus in a sense the media isn’t presented fully/in its entirety and thus can be considered to be skipped under the broadest reasonable interpretation); (¶0002- (¶0101) when making the digest omitting redundant video frames (i.e., thus the digest itself skips sections of the media); furthermore Maillot teaches (¶0140 and ¶0004) when resynchronization-initiation event (i.e., resumption of user’s attention) happens advancing the audio and video screen to a position that is 3 minutes after desynchronization event (i.e., skipping a section after user inattentiveness.) Therefore in various ways Maillot teaches “skipping the provision of a section of the audiovisual media that was displayed during the time the user was inattentive.”
Applicant further argues (pg. 7 of the Remarks) that Maillot does not teach “providing a summary of the section of the audiovisual media that was displayed during 
Applicant’s other arguments with respect to claims 1, 3-4, 6-10, 12-13, 15-19 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-10, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maillot et al. (US 20180270517, hereinafter Maillot) in view of Ramirez Flores et al. (US 20130047175, hereinafter Ramirez Flores.)
Regarding claim 1, “A method for providing online media content, comprising: providing online audiovisual media, to a client device, to be displayed to a user” Maillot teaches (¶004) computing device 102 receives media item from a media source 104; (¶0041) media source is remotely located on the internet 
As to “in response to detecting that the user is inattentive relative to the client device displaying the audiovisual media, automatically …pausing the display of the audiovisual media on the client device” Maillot teaches (¶0004) (¶0068) a distraction-sensing component that determines whether the user is engaged in an activity that may divert the user’s attention from the display device; (¶0036, ¶0119, ¶0126) pausing stream/s when a distraction is determined, pause can be of the audio stream (i.e., video keeps playing), video stream (i.e., audio keeps playing), or both (i.e., both audio and video paused.)
A to “and in response to detecting that the user's attention has returned to the client device, providing a modified version of the audiovisual media to the client device, to be displayed to the user.” Maillot teaches (¶0036 and ¶0052) once user turns their attention back to the stream/media, speeding up playback of the paused stream until resynchronized; (¶0065-¶0066, ¶0068) determine whether attention has been diverted from display device and then back towards the display device; (¶0002-¶0003, ¶0034-¶0035, and ¶0097-¶0099) once user’s attention is back to the stream providing a compressed presentation/digest of the video content. 
As to “providing a section of the audiovisual media that was displayed during a time the user was inattentive” Maillot teaches (¶0036 and ¶0052) once user’s attention is back to the stream, speeding up playback of the paused stream until resynchronized (i.e., providing a section).
skipping the provision of a section of the audiovisual media that was displayed during the time the user was inattentive,” Maillot teaches (¶0002-¶0003, ¶0034-¶0035, and ¶0097-¶0099) once user’s attention is back to the stream providing a compressed presentation/digest of the video content (i.e., providing a digest instead of the media itself, thus in a sense the media isn’t presented fully/in its entirety and thus can be considered to be skipped under the broadest reasonable interpretation); (¶0002- (¶0101) when making the digest omitting redundant video frames (i.e., thus the digest itself skips sections of the media); furthermore Maillot teaches (¶0140 and ¶0004) when resynchronization-initiation event (i.e., resumption of user’s attention) happens advancing the audio and video screen to a position that is 3 minutes after desynchronization event (i.e., skipping a section after user inattentiveness.)
As to “and providing a summary of the section of the audiovisual media that was displayed during the time the user was inattentive.” Maillot teaches (¶0002-¶0003, ¶0034-¶0035, and ¶0097-¶0099) once user’s attention is back to the stream providing a compressed presentation/digest of the video content (i.e., providing a summary); (¶0136-¶0137) digest is presented as a single block of text (e.g., in the manner of movie credits.).
Mailot alone does not teach “pausing the provisioning of the audiovisual media” However, Ramirez Flores teaches (¶0055) the system pauses media delivery when it recognizes that the user isn’t engaged. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the distraction-sensing system of Mailot with the 

Regarding claim 4. “The method of claim 1, wherein providing a modified version of the audiovisual media includes one or more of: providing a modified type of audiovisual media including substituting the audiovisual media with audio content or video content” Maillot teaches (¶0036 and ¶0039) modifying the audiovisual stream by only playing the audio stream.
 As to “and providing audiovisual media having a modified level of difficulty making it easier for a user to absorb information.” Maillot teaches (¶0040) audio explanation track for use by the visually impaired.

Regarding claim 9, “The method of claim 1, wherein detecting that the user is inattentive and attentive relative to the displayed audiovisual media includes: recording, by the client device, images or video of the user while the user watches the audiovisual media; and examining the recorded images or video to identify body language of the user that indicates attention or loss of attention.” Maillot teaches (¶0064, ¶0066) cameras are used to determine user presence/attention/gaze, based on the gaze/head orientation determine whether user’s attention has been diverted.

Regarding claim 10, “A computer program product for displaying online media content, the computer program product comprising a computer readable 
The remainder of the claim is similar to claim 1, thus its rejection is similar to claim 1.

Regarding claim 13, its rejection is similar to claim 4.

Regarding claim 18, its rejection is similar to claim 9. 

Regarding claim 19, its rejection is similar to claims 1 and 10. 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maillot and Ramirez Flores in view of Chittella et al. (US 20160191959, hereinafter Chittella.)
Regarding claim 3, Maillot and Ramirez Flores do not teach “The method of claim 1, further comprising: making a decision about providing a section of the audiovisual media that was displayed, skipping, and providing a summary, based on one or more of: the user's area of expertise, and the user's prior content viewing.” However, Chittella teaches (¶0022 and ¶0052) creating a summary for missed portions of a program; (¶0020 and ¶0041) certain words in the summary 

Regarding claim 12, its rejection is similar to claim 3.

Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maillot and Ramirez Flores in view of Winograd et al. (US 20140071342, hereinafter Winograd.)
Regarding claim 6, Maillot and Ramirez Flores do not teach “The method of claim 4, wherein the substitution is made in response to a determination relating to the user's preferred learning style.” However, Winograd teaches (¶0058) content can be tailored to provide a specific level of vocabulary. For example, a second content associated with a Shakespearean movie can include one or more dialog or speech tracks (or closed-caption tracks) that substitute 

Regarding claim 7, Maillot and Ramirez Flores do not teach “The method of claim 4, wherein providing audiovisual media having a modified level of difficulty includes substituting the audiovisual media with one of: audiovisual media covering more advanced content, and audiovisual media covering less advanced content.” However, Winograd teaches (¶0058) content can be tailored to provide a specific level of vocabulary. For example, a second content associated with a Shakespearean movie can include one or more dialog or speech tracks (or closed-caption tracks) that substitute easy-to-understand 

Regarding claim 8, “The method of claim 7, wherein the substitution is made in response to a determination relating to the user's learning capabilities and skill level. Winograd teaches (¶0058) content can be tailored to provide a specific level of vocabulary. For example, a second content associated with a Shakespearean movie can include one or more dialog or speech tracks (or closed-caption tracks) that substitute easy-to-understand phrases in place of more sophisticated words or less commonly used phrases.  The easy-to-understand phrases enable a person with a limited vocabulary, or with a learning disability, to fully comprehend the first content.  In some embodiments, different 
  
Regarding claim 15, its rejection is similar to claim 6.
 
Regarding claim 16, its rejection is similar to claim 7. 

Regarding claim 17, its rejection is similar to claim 8. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shoemake et al. (US 20150070516) – (¶0127) filtering content based on presence information, for example pausing or skipping content 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Frank Johnson/Examiner, Art Unit 2425    

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425